Case 1:20-cv-00019-SPW-TJC Document 8 Filed 04/29/20 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MONTANA
BILLINGS DIVISION

NATIVE ECOSYSTEMS COUNCIL
and ALLIANCE FOR THE WILD
ROCKIES,

Plaintiffs,
VS.

JOHN MEHLHOFF, State Director,
BUREAU OF LAND
MANAGEMENT, DAVID
BERNHARDT, Secretary, and
DEPARTMENT OF THE
INTERIOR, an agency of the United
States,

Defendants.

 

 

CV 20-19-BLG-SPW-TJC

ORDER

Consent to the jurisdiction of a United States Magistrate Judge having been

either withheld or met with objection,

IT IS HEREBY ORDERED:

l, The case remains assigned to the Honorable Susan P. Watters, United

States District Judge, for all further proceedings and entry of judgment.

2. Pursuant to 28 U.S.C. §636(b)(1)(B), the case is referred to the

Honorable Timothy J. Cavan, United States Magistrate Judge, who will conduct all
Case 1:20-cv-00019-SPW-TJC Document 8 Filed 04/29/20 Page 2 of 2

necessary hearings and submit to the undersigned proposed findings of fact and
recommendations for the disposition of all motions excepted from the Magistrate
Judge’s jurisdiction by 28 U.S.C. §636(b)(1 (A).

3. The Clerk of Court is directed to forthwith notify the parties of the

making of this Order.

St
DATED this 2” day of April, 2020.

Locncor A =e

“SUSAN P. WATTERS
United States District Judge
